Citation Nr: 1515824	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to July 28, 2005, for the grant of service connection for ischemic heart disease (IHD), status post coronary artery bypass and implantable cardioverter defibrillator (ICD). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to September 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for ischemic heart disease, status post coronary artery bypass, and assigned a 100 percent evaluation effective July 28, 2005.  Jurisdiction of the appeal resides with the RO in Winston-Salem. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the "Virtual VA" system. 


FINDINGS OF FACT

The Veteran is a Nehmer class member; he has been granted compensation from a covered herbicide disease (IHD/CAD); CAD is medically documented as early as 1994; a claim for a heart attack, construed as the same covered herbicide disease for which compensation was awarded, was received by VA on July 28, 2005; and there is no document in the claims file received by VA prior to that date which can be reasonably construed as a claim, formal or informal, for service connection for IHD/CAD. 


CONCLUSION OF LAW

The criteria for an effective date earlier than July 28, 2005, for the award of service connection and compensation for ischemic heart disease, status post coronary artery bypass and ICD, are not met. 38 U.S.C.A. §§ 1110, 1131, 1116, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

In this case, the law, and not the facts, is dispositive of the claim for an earlier effective date for the award of service connection and compensation for ischemic heart disease.  Hence, the duties to notify and assist imposed by the VCAA are not applicable to the claim. Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2).  

Earlier Effective Date - Applicable Law and Regulations

Generally, the effective date of an award based on an original claim for compensation benefits, or a request (claim) to reopen after final adjudication, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease." See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations. See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.861(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010. See 75 Fed. Reg. 53,202 (August 31, 2010).  IHD includes, but is not limited to, acute, sub-acute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. 

Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases.  

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law. 

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law. See 38 C.F.R. § 3.816(c)(1)-(2).  

38 C.F.R. § 3.816(c)(1) specifically provides, in part, that if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based, or the date the disability arose.  The provision further notes that a prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior rating decision, that the prior decision denied compensation for the same covered herbicide disease.

If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  

However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Factual Background and Procedural History

The Veteran is service-connected for ischemic heart disease, status post coronary artery bypass and ICD, evaluated as 100 percent disabling effective from July 28, 2005.  The RO granted service connection for such disorder in an April 2011 rating decision, based on presumed exposure to herbicides in Vietnam. See Nehmer, supra.  

By way of procedural history, the Veteran filed an initial claim for service connection for pericarditis (a heart condition) in October 1986.  The medical evidence of record at that time include a March 1987 VA examination, which noted that the Veteran had been hospitalized for an episode of acute pericarditis in July 1986 (i.e., while he was still on active duty).  The VA examination report noted that the Veteran was not on any medications for any cardiac problems.  A contemporaneous EKG was with within normal limits.  Objective examination of the cardiovascular system was normal.  The diagnostic assessment was history of acute pericarditis, resolved.  

Service treatment records from July 1986 confirm that the Veteran was hospitalized with complaints of chest pain.  Myocardial infarction was ruled out.  The pertinent diagnosis was acute pericarditis, idiopathic.  

In May 1987, the RO denied the Veteran's claim for pericarditis, noting that no residuals were found on VA examination.  The Veteran did not appeal that determination and it became final. 

Thereafter, in July 2005, the Veteran submitted a claim for service connection for a "heart attack."  Along with his claim, the Veteran submitted private and VA treatment records showing a history of myocardial infarctions (approximately 1994), angioplasty, and diagnoses of ischemia (April 1994) and coronary artery disease (April 1994).  Notably, the Veteran contends that the effective date for service connection should be April 20, 1994, as based on the private treatment record of the same date which shows a CAD/ischemic heart disease diagnosis. See Notice of Disagreement (NOD). 

In June 2006, the RO denied the Veteran's claim for service connection for a heart attack.  The Veteran did not appeal that determination and it became final. 

In November 2010, the Veteran submitted a VA Form 21-526b (Veteran's Supplemental Claim for Service Connection), and indicated that he wished to file a claim for service connection for an ischemic heart condition.  Along with this claim, he submitted a November 2010 note from a private physician which indicated that the Veteran was diagnosed with atherosclerosis and ischemic cardiomyopathy in July 1986. 

As noted above, the RO granted service connection for ischemic heart disease, status post coronary artery bypass and ICD in April 2011, and assigned an effective date of July 28, 2005.  The Veteran disagreed with the effective date assigned and the current appeal ensued. 

Analysis

The Veteran contends that the effective date for his service-connected ischemic heart disease should be April 20, 1994. See NOD.  Presumably, this is based on the private treatment record of the same date (but first submitted to VA in 2005) which first documents an ischemic heart disease/coronary artery disease (CAD) diagnosis. See Private Treatment Records from Dr. R.A.C., M.D. 

As an initial matter, the Board has analyzed the record for VA decisions issued on the Veteran's claim between September 25, 1985, and June 9, 1994, to determine whether or not they include denials of a disease that may reasonably be construed as ischemic heart disease. See 38 C.F.R. § 3.816(c)(1).  

As noted, the RO denied service connection for pericarditis in May 1987.  However, the Board does not find, nor does the Veteran otherwise contend, that the May 1987 decision can be reasonably construed as having denied compensation for any covered herbicide disease, to include ischemic heart disease.  

In this regard, the medical evidence of record at that time of the May 1987 decision reflected that the Veteran suffered an acute, idiopathic episode of pericarditis in July 1986, and that such had resolved, without residuals, by the time of the March 1987 VA examination.  In other words, no chronic heart condition was found based on the evidence of record at the time of the May 1987 decision.  Again, MI had been ruled out at the time of the July 1986 hospitalization, his 1986 separation examination noted a normal clinical evaluation of the heart (with the exception of the notation of the status-post pericarditis), and the May 1987 EKG was within normal limits.  

The Board notes that, pursuant to relevant case law, a veteran may identify the scope of a claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors for the adjudicator to consider, in determining the scope of a claim, are a veteran's descriptions of the claim and symptoms as well as the information submitted, or obtained by VA, in support of the claim. See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same. See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In this case, the Veteran specifically identified "pericarditis" as the heart condition for which he was seeking benefits in October 1986, and he made no assertions concerning herbicide/Agent Orange exposure, ischemic heart disease, myocardial infarctions, coronary artery disease, or any other heart conditions at that time. See VA Form 21-526.  The Board takes judicial notice that pericarditis is defined as inflammation of the pericardium (see Dorland's Medical Dictionary, 31st ed.) while ischemic heart disease, also known as coronary artery disease, is defined as a narrowing or blockage of the arteries and vessels that provide oxygen and nutrients to the heart caused by atherosclerosis, i.e., an accumulation of fatty materials on the inner linings of arteries (see Mosby's Medical Dictionary, 8th ed.).  Notably, pericarditis is not a disease that is presumptively associated with herbicide exposure.  In short, neither the medical nor lay evidence in this case compels the Board to construe the May 1987 decision as having denied compensation for a covered herbicide disease, to include IHD.  The Veteran does not contend otherwise. 

Based on the above medical and lay evidence, the Board finds that the provisions of 38 C.F.R. § 3.816(c)(1) are inapplicable in this case.

The Board has also analyzed the record in regard to 38 C.F.R. § 3.816 (c)(2)(i) to determine whether or not any submissions filed by the Veteran in connection with a claim pending before VA on May 3, 1989 or received by VA between that date and August 31, 2010, may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or whether VA issued a decision on the claim, between May 3, 1989 and August 31, 2010, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 38 C.F.R. § 3.816 (c)(2)(ii)

In this case, the Veteran submitted a formal claim for service connection for a "heart attack" (or, myocardial infarction) on July 28, 2005.  Along with this claim, he submitted private medical evidence (for the first time) documenting a diagnosis of CAD as early as April 20, 1994.  The claim for service connection for heart attack was denied in June 2006.  In November 2010, the Veteran filed a formal claim for service connection IHD.  In a November 2010 letter, the RO informed the Veteran that they would be conducting a special review of his claims file in accordance with Nehmer based on a prior VA claim for CAD.  In April 2011, the RO granted service connection for IHD, status post coronary artery bypass and ICD (previously claimed as heart attack) and assigned an effective date of July 28, 2005. 

Based on the above, the July 28, 2005, claim for a "heart attack" (with accompanying documentation of CAD/IHD) and its subsequent denial could be reasonably construed as the same covered herbicide disease for which compensation has been awarded - namely, IHD.  Thus, the Veteran's claim was received by VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  Under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  

While the record shows that the Veteran had IHD prior to July 2005 (and as early as 1986, according to a private medical record submitted by the Veteran in 2010), the record includes neither a formal nor informal claim for service connection for IHD until July 28, 2005.  Thus, the later date in this case is the date of claim. Accordingly, an earlier effective date for the award of service connection for ischemic heart disease is not warranted under 38 C.F.R. § 3.816(c)(2).  The law and regulations provide that of the effective date of the award based on a liberalizing law will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(2). 

Additionally, there is no legal basis for the assignment of an earlier effective date under any other provision of law pertaining to the assignment of effective dates. The Board notes that the Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  No other regulation provides for an effective date earlier than currently assigned.

The Board acknowledges the Veteran's assertion that the effective date should be awarded based on the April 20, 1994, private medical findings of CAD.  However, treatment records or examination reports may only be considered as an informal claim when such reports relate to examination or treatment of a disability for which service connection has previously been established (i.e., an increased rating claim), or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157.  Here, there is no evidence that the Veteran filed a claim for IHD in 1994, or at any time within one year of the 1994 cardiology appointment.  In this case, a claim for service connection for a heart disability was not received until July 28, 2005, and there are no prior documents that can be construed as a claim for service connection for ischemic heart disease.  While the Veteran had an MI (status post angioplasty) in 1994, and a diagnosis of CAD in April 1994, if not earlier, the effective date is governed by provisions of 38 C.F.R. § 3.816(c)(2) -namely, the latter of the dates either such claim was received by VA or the disability arose.

Accordingly, the Veteran's claim for an earlier effective date for the award of service connection and compensation for ischemic heart disease is denied based on the law, and a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than July 28, 2005, for the award of service connection and compensation for ischemic heart disease, status post coronary artery bypass and ICD, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


